DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is pending.  Claim 1 was amended.  Claims 2 – 5 and 7 were cancelled. 
	
Response to Arguments
Applicant’s arguments, see page 6, filed 15 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 16 December 2022 has been withdrawn.  The additional limitation of the amended claim of transmitting information to “a healthcare provider who is associated with the person carrying the medical device” is not taught by Dicks.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Savanah McLendon on 5 May 2022.
The application has been amended as follows: 

1. A scanner device for identifying and storing information emitted by implanted medical devices comprising: 
	 a display; 
	an input device; 
	a transceiver; 
	a control circuit communicatively coupled to the display, the input device, and the transceiver; 
a data store;
an I/0 port;
	a first housing; 
	a second housing; 
	the first housing comprises the display, the input device, the control circuit; 
	the second housing comprises the transceiver; 
	the control circuit being configured to transmit, via the transceiver, a first interrogating signal to a medical device implanted within a person; 
	the medical device comprising a transceiver [[communication device and the control circuit is configured to transmit, via the communication device, the identifying information to a manufacturer of the medical device]]; 
	the control circuit being further configured to: 
[[		transmit, via the communication device, the identifying information to a healthcare professional associated with the person carrying the medical device;]]
		in response to the first interrogating signal, receive, via the transceiver of the scanner, a first response signal from the medical device, the first response signal comprising an identifying information associated with one or more of the medical device and the person; 
		transmit, via the communication device, the identifying information to a healthcare professional associated with the person carrying the medical device;
	transmit, via the communication device, the identifying information to a manufacturer of the medical device;
		convey, via the display, the identifying information; and 
wherein the input device is configured to allow a user to control an operation of the scanner device;
the medical device comprises a battery; 
	the battery comprises a state of charge; 
	the control circuit [[is]] being further configured to: 
	transmit, via the transceiver, a second interrogating signal to the medical device; 
		in response to the second interrogating signal, receive, via the transceiver, a second response signal, the second response signal comprising the state of charge of the battery [[a charge state information]] associated with medical device; and 
		convey, via the display, the state of charge [[information]] of the battery associated with the medical device; 
[[a data store;]]
	wherein the control circuit is communicatively coupled to the data store; and
	is configured to store the identifying information in the data store; 
	wherein the display is configured to show data requested by the user via the input device; 
	wherein the [[an]] I/0 port is communicatively coupled to the control circuit; and 
wherein the I/0 port is configured to provide power to [[a]] the battery located inside the scanner device when a power source is energetically coupled to the I/0 port; and 
wherein the identifying information comprises one of a model number of the medical device, a date of manufacture of the medical device, a lot number of the medical device, a serial number of the medical device, a state of charge of the battery associated with the medical device, and the distinct identification code required by § 1271.290(c) in instances where medical device is a human cell, tissue, or cellular and tissue-based product ("HCT/P").


Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the closest prior art of record, NAMES, either singularly or in combination, fail to anticipate or render obvious the method, computer-program product, device, or system comprising 

in response to the first interrogating signal, receive, via the transceiver of the scanner, a first response signal from the medical device, the first response signal comprising an identifying information associated with one or more of the medical device and the person; 
transmit, via the communication device, the identifying information to a healthcare professional associated with the person carrying the medical device; and 
transmit, via the communication device, the identifying information to a manufacturer of the medical device, 
in combination with all other limitations of the claim as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862